Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000651
                                                        15-APR-2014
                                                        07:53 AM



                           SCWC-12-0000651

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           NIKOLAUS NETTER,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000651; CR. NO. 11-1-1531)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
     and Circuit Judge Kubo, in place of Acoba, J., recused)

          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on February 28, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 15, 2014.

Jon N. Ikenaga                    /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Edward H. Kubo, Jr.